Citation Nr: 0737000	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1969 until March 
1971.  He served in the Republic of Vietnam from January 1970 
to March 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  

In a letter received in December 2004, the veteran raised 
claims of entitlement to service connection for residuals of 
a foot infection, and for a liver disorder.  In this regard, 
the Board notes that the service medical records reflect 
treatment for a left foot blister in May 1970.  These issues 
have not been adjudicated by the RO, and as such, have not 
been developed for appellate consideration.  They are hereby 
referred to the RO for appropriate action.  

The veteran elected in his July 2005 substantive appeal to 
have a hearing before the Board in Washington, DC, and one 
was scheduled.  The veteran was informed of the hearing date 
in an August 2007 letter, and failed to appear at the 
scheduled hearing in October 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist 
includes the requirement that VA make reasonable efforts to 
acquire relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  Following a review 
of the claims file, the Board finds that further development 
is required under the VCAA regarding the veteran's claim for 
entitlement to service connection.

The veteran contends that he has PTSD which was incurred in 
service in Vietnam.  He asserts that he engaged in combat 
activity with the enemy when enemy forces tried to overrun 
his compound.  He also asserts that he witnessed mortar 
attacks which hit and killed four soldiers, and wounded two 
others, in a tent.  As noted above, service personnel records 
establish that the veteran had service in Vietnam from 
January 1970 to March 1971, that his principal duty was a 
cook, and that he participated in a "12th Unnamed Campaign" 
authorized in August 1970.  His awards and decorations 
include a Bronze Star Medal for meritorious achievement in 
connection with military operations against a hostile force.  
While the award of the Bronze Star Medal without "V" 
device, during the Vietnam Era, provides no implication of 
combat exposure, it definitely signifies meritorious 
achievement or service, and in the veteran's case, "in 
connection with military operations against a hostile 
force."  As such, the Board finds that the veteran should be 
afforded another opportunity to provide more specific 
information with regard to his alleged stressors for 
verification.

In a letter received by the RO in December 2004, the veteran 
identifies the name and address of a physician who has 
treated him for a liver disorder.  The physician's records 
are not currently in evidence.  As such records may 
additionally reference prior clinical treatment for PTSD and, 
as such, may assist the veteran in substantiating his claim 
for PTSD, the Board finds that an effort should be made to 
obtain them. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he furnish, as specifically as possible, 
his then unit of involvement, and the 
dates and location, for the stressor 
events he has referenced of having to 
participate in protecting his compound 
when the enemy attempted to overrun it, 
and when he witnessed mortar attacks 
which wounded and killed soldiers in a 
tent.  The veteran must be advised that 
such information would be useful in 
attempting to verify the reported 
stressors and/or his combat activity with 
the enemy.  

Pursuant to the veteran's response to the 
above request, the RO should contact the 
appropriate resources, to include the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), and attempt to 
verify the reported stressors.  
Thereafter, the RO should document of 
record whether any reported military 
stressor is deemed verified.

2.  Contact the veteran and request that 
he furnish on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his psychiatric disability 
since his discharge from service, and of 
all medical providers from whom he has 
received treatment for any other 
disability when he may have referenced 
his psychiatric disability.  After 
securing the necessary authorizations for 
release of this information, obtain 
copies of all treatment records referred 
to by the veteran, to include from J.K.P. 
for treatment of a liver disorder, as 
referenced in a December 2004 letter.

3.  If the RO has deemed any reported 
military stressor to have been verified, 
or deemed the veteran to have engaged in 
combat activity with the enemy, schedule 
the veteran for a VA PTSD examination to 
determine the presence and etiology of 
PTSD.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  If 
PTSD is diagnosed, the examiner is 
requested to identify the military 
stressor deemed verified by VA, which 
served as the basis for the diagnosis of 
PTSD.

4.  Following completion of the above, 
readjudicate the issue on appeal and 
consider all evidence, including any 
received since issuance of the most 
recent statement of the case.  If the 
benefit sought on appeal remains denied, 
the appellant should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

